DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

               JUUL LABS, INC. and JAMES MONSEES,
                            Appellants,

                                     v.

LAURA SHIFRIN FELDMAN, as Personal Representative of the ESTATE
 OF RITA SHIFRIN, PHILIP MORRIS USA, INC., and R.J. REYNOLDS
                     TOBACCO COMPANY,
                          Appellees.

                              No. 4D20-993

                              [May 11, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. CACE08-
000521.

    George S. LeMieux and Timothy J. McGinn of Gunster, Fort Lauderdale,
for appellants.

   Bard D. Rockenbach and Jeffrey V. Mansell of Burlington &
Rockenbach, P.A., West Palm Beach, and Scott P. Schlesinger, Jonathan
R. Gdanski, and Brittany C. Barron of Schlesinger Law Offices, P.A., Fort
Lauderdale, for appellee Laura Shifrin Feldman.

   Jennifer M. Voss of Shook, Hardy & Bacon L.L.P., Tampa, and Geoffrey
J. Michael of Arnold & Porter Kaye Scholer LLP, Washington, D.C., for
appellee Philip Morris USA, Inc.

PER CURIAM.

    Appellants JUUL Labs, Inc., and its founder James Monsees appeal the
trial court’s ruling denying in part JUUL’s motion for a protective order to
prevent appellee Laura Feldman from deposing Monsees. Appellee seeks
to use Monsees’ deposition in this Engle progeny litigation for information
regarding the relationship between JUUL, Philip Morris USA, and its
parent company, Altria Group, Inc.; any alleged joint marketing
relationship between the companies; and the marketing of JUUL’s
products to adolescents. Appellee looks to this evidence to help support
her punitive damages claim against Philip Morris. Because we have held
that such JUUL evidence is irrelevant to the issues raised against Philip
Morris in this case, we reverse the trial court’s order to the extent it denied
appellants’ motion for a protective order and quash the orders appointing
a commissioner and allowing Florida and California subpoenas to be
issued for Monsees’ deposition. See Philip Morris USA, Inc., et al., v. Rintoul,
No. 4D20-1963 (Fla. 4th DCA May 11, 2022).

   Reversed and remanded.

WARNER, LEVINE and KLINGENSMITH, JJ., concur.

                             *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                       2